Citation Nr: 1423092	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1968 as a member of the Navy Reserves.

This matter came to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2012 for further development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was afforded a hearing before the Board in Washington D.C. in October 2011; a transcript is of record.

Although the appeal also originally included the issue of service connection for peripheral neuropathy of the lower extremities, this benefit was granted by rating decision in March 2012 and is therefore no longer in appellate status.	


FINDING OF FACT

The claim of service connection for peripheral neuropathy of the upper extremities was granted by rating decision in March 2014; there is no remaining case or controversy pertaining to the Veteran's service connection claim.


CONCLUSION OF LAW

The claim for entitlement to service connection for peripheral neuropathy of the upper extremities is dismissed as the benefit requested has been granted.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Further discussion is not necessary as the Veteran's claim is being dismissed.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  By rating decision in March 2014, the RO granted service connection for peripheral neuropathy of the upper extremities.  Since there is no remaining case or controversy pertaining to the Veteran's claim of service connection for peripheral neuropathy of the upper extremities, the appeal will be dismissed.


ORDER

The claim for entitlement to service connection for peripheral neuropathy of the upper extremities is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


